Citation Nr: 1506796	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right leg disorder, claimed as shortness of the right lower extremity as compared with the left.

2.  Entitlement to service connection for a right leg disorder, claimed as shortness of the right lower extremity as compared with the left.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for chronic kidney disease.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, and to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and son.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appealed from denials in this decision, and the matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2014.  A transcript of the hearing has been associated with the claims file.

In a January 2009 decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD.  Thereafter, the Veteran sought to reopen the claim, and the RO has accordingly adjudicated the matter as a claim to reopen.  As discussed below, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  Generally, a claim becomes final if a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period.  38 U.S.C.A. § 7105(b),(c) (West 2014).

At the time of the January 2009 denial, the record did not include any evidence - other than the Veteran's assertions - that he had an acquired psychiatric disorder, to include PTSD.  Records of VA treatment in September 2009 were added to the claims file within one year of the January 2009 denial, and reflected mental health diagnostic studies which were positive for PTSD and dysthymia.  

The Board thus finds that new and material evidence regarding an acquired psychiatric disorder was received prior to the expiration of the one-year appeal period, that the January 2009 denial never became final, and that the Board need-not consider whether to reopen this matter for consideration on the merits.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2014)).

Accordingly, the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric has not been present to the Board, and does not appear among the issues listed above.

The issues of service connection for an acquired psychiatric disorder, a right leg disorder, hypertension, chronic kidney disease, bilateral hearing loss, and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2009 decision, the RO denied service connection for a right leg disorder.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the June 2005 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a disorder which preexisted service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for a right leg disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the January 2009 decision is new and material to reopen a claim of service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a right leg disorder related to a discrepancy in the length of his lower extremities.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2009 decision, the RO denied a claim of service connection for a right leg disorder, styled as the "right leg being longer than the left leg."  The RO denied the claim based on a lack of evidence of treatment or diagnosis during or after service.  The Veteran did not file a timely notice of disagreement with one year of the January 2009 decision, and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Since the time of the January 2009 RO decision, the Veteran has advanced a new theory of entitlement for service connection; specifically during his hearing before the undersigned, the Veteran reported that the discrepancy in leg length is congenital (as evidenced by testimony that his son's lower extremities are reportedly also of differing lengths), and thus both preexisted and was aggravated by service.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet App 545 (2008).

The Veteran is competent to report on leg-length discrepancy to the extent that such a discrepancy is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, not only is his assertion that both his own, and his son's, legs are of differing lengths competent, but so too is his assertion that the discrepancy preexisted service.  This assertion and lay evidence had not been of record at the time of the prior final denial.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the Veteran's February 2014 testimony before the undersigned shows evidence of a preexisting disability, and thus relates to an unestablished fact potentially necessary to substantiate the claim.  As this represents evidence not previously submitted to agency decision makers, the Board finds that the additional evidence is new and material to reopen service connection for a right lower extremity disorder manifest by a leg-length discrepancy.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is reopening claims of service connection for an acquired psychiatric disorder and a right leg disorder, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right leg disorder is granted.


REMAND

VA Examination 

As indicated, the Veteran has asserted that he has a current leg length discrepancy, that the discrepancy amounts to a disability, and that the disability was permanently aggravated during active military service.  The Board finds that a VA examination is necessary in order to determine whether there is a current disorder of the leg, and if so, whether it was aggravated by service.

SSA Records

In September 2009 the US Social Security Administration (SSA) issued a "fully favorable" decision on a claim for SSA benefits submitted by the Veteran.  The decision specifically discussed evidence pertaining to at least two of those disorders currently on appeal - hearing loss and right lower extremity symptoms.  Regrettable, the omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that all claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from the Social Security Administration any records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning such benefits.

2.  Following the above development, make the claims file available to an appropriate physician for review.  The physician should consider the entire claims file and identify all current right leg disorders, to include those referable to unequal lower extremity length.

(a)  For each disorder of the right leg identified, state whether the disorder clearly and unmistakably (i.e. evidence that is undebatable) preexisted service.

(b)  For any disorder which did clearly and unmistakably preexist service, stated whether there is clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during active service.  

If the disorder did undergo an increase in the underlying pathology during active service, state whether the increase was due to the natural progress of the disease.

(c) For each disorder identified which did NOT clearly and unmistakably preexist service, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder had its onset in service, or is it otherwise related to service.

The examiner should provide a complete rationale for all conclusions.  If the examiner determines that he or she is unable to provide any of the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

3.  After completing all indicated development, readjudicate the claims for service connection for an acquired psychiatric disorder, a right leg disorder, hypertension, chronic kidney disease, bilateral hearing loss, and heart disease in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


